Exhibit 10.2

 

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN OR WILL
BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR
SALE, SOLD, PLEDGED ASSIGNED OR TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO
THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE (I) 144 OR (II)
RULE 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS PROVIDED THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE
ASSURANCES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES PROVIDED THAT THE HOLDER
HAS FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), JOHN FOWLE, A REPRESENTATIVE OF THE COMPANY
WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE, PROMPTLY MAKE
AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY
REGULATION §1.1275-3(b)(1)(i). JOHN FOWLE MAY BE REACHED AT TELEPHONE NUMBER
(720) 710-3146.

 



 

 

 

Akerna Corp.

 

Senior Secured Convertible Note

 

Issuance Date:  June __, 2020 Original Principal Amount: U.S. $___________

 

FOR VALUE RECEIVED, Akerna Corp., a Delaware corporation (the “Company”), hereby
promises to pay to the order of [BUYER] or its registered assigns (“Holder”) the
amount set forth above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date, on any Installment Date
with respect to the Installment Amount due on such Installment Date (each as
defined below), or upon acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and, upon the occurrence and continuance of an
Event of Default, to pay interest (“Interest”) on any outstanding Principal at
the applicable Default Rate (as defined below) at any such time as such Interest
shall be due and payable hereunder, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date, or upon acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Secured Convertible Note
(including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement hereof, together with all amendments hereto and thereto this “Note”)
is one of an issue of Senior Secured Convertible Notes issued pursuant to the
Securities Purchase Agreement, dated as of June 7, 2020 (the “Subscription
Date”), by and among the Company and the investors (the “Buyers”) referred to
therein, as amended from time to time (collectively, the “Notes”, and such other
Senior Secured Convertible Notes, the “Other Notes”). Certain capitalized terms
used herein are defined in Section 31.

 

1. PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8, and such portion of the Principal hereunder included
in such Installment Amount shall be satisfied upon the payment or conversion of
such Installment Amount (with any partial satisfaction (whether in cash or
Common Stock hereunder, as applicable) of such Installment Amount being applied
last to any Principal included in such Installment Amount). On the Maturity
Date, the Company shall pay to the Holder an amount in cash (excluding any
amounts paid in shares of Common Stock on the Maturity Date in accordance with
Section 8) representing 110% of all outstanding Principal and 100% of all
accrued and unpaid Interest and accrued and unpaid Late Charges (as defined in
Section 24(c)) on such Principal and Interest. Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges (as defined in Section 24(c)) on Principal and Interest, if any.

 

2. INTEREST; DEFAULT RATE. No Interest shall accrue hereunder unless and until
an Event of Default (as defined below) has occurred. From and after the
occurrence and during the continuance of any Event of Default, Interest shall
accrue hereunder at fifteen percent (15.0%) per annum (the “Default Rate”),
shall be computed on the basis of a 360-day year and twelve 30-day months (and
for a partial month based on the actual number of days elapsed), and shall be
payable in arrears on each Interest Date (as defined below) in cash (or, if such
Interest Date is an Installment Date, in accordance with Section 8) and, if
unpaid on an Interest Date, shall compound hereunder. In addition and without
duplication, accrued and unpaid Interest, if any, shall also be payable by way
of inclusion of such Interest in the Conversion Amount (as defined below) on
each Conversion Date (as defined below) in accordance with Section 3(b)(i), upon
any redemption in accordance with Section 11 or any required redemption upon any
Bankruptcy Event of Default (as defined in Section 4(a) below). In the event
that such Event of Default is subsequently cured or waived (and no other Event
of Default then exists (including, without limitation, for the Company’s failure
to pay such Interest at the Default Rate on the applicable Interest Date)),
Interest shall cease to accrue hereunder as of the date of such cure or waiver;
provided that the Interest as calculated and unpaid during the continuance of
such Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
such cure or waiver of such Event of Default.

 



2

 

 

3. CONVERSION OF NOTES. At any time after the issuance date specified on the
face of this Note (the “Issuance Date”), this Note shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), on the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest, if any.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $11.50, subject to adjustment as provided herein.

 



3

 

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
electronic mail or otherwise), for receipt on or prior to 11:59 p.m., New York
time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company. For the
avoidance of doubt, (I) a Conversion Notice shall only be validly delivered
hereunder in connection with an election therein by the Holder to receive such
underlying shares of Common Stock electronically through DTC (as defined below)
if both (x) the 144 Rep Condition (as defined below) is satisfied (or the Holder
delivers an updated Rule 144 Rep Letter to the Company and (y) such Conversion
Notice contains a DWAC Control Number valid on such date of issuance and (II)
unless the Holder notifies the Company in writing, the Company is permitted to
presume that the Standby 144 Representation Letter (or any successor Rule 144
Rep Letter) shall remain in effect and is valid for such conversion by the
Holder hereunder. If required by Section 3(c)(iii), within two (2) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 18(b)). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, the Company shall transmit by electronic mail an acknowledgment of
confirmation of receipt of such Conversion Notice and representation as to
whether such shares of Common Stock may then be resold pursuant to Rule 144,
provided that the Standby 144 Representation Letter (as defined in the
Securities Purchase Agreement) remains valid and effective at such time (or the
Holder delivers a valid and effective Rule 144 Rep Letter (attached as Exhibit D
to the Securities Purchase Agreement) on or prior to such time of
determination)(collectively, the “144 Rep Condition”), or an effective and
available registration statement, in the form attached hereto as Exhibit II, to
the Holder and the Company’s transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein. On or before the
second (2nd) Trading Day following the date on which the Company has received a
Conversion Notice (or such earlier date as required pursuant to the 1934 Act or
other applicable law, rule or regulation for the settlement of a trade initiated
on the applicable Conversion Date of such shares of Common Stock issuable
pursuant to such Conversion Notice) (the “Share Delivery Deadline”), the Company
shall (1) provided that the Transfer Agent is participating in The Depository
Trust Company’s (“DTC”) Fast Automated Securities Transfer Program (“FAST”) and
the 144 Rep Condition is satisfied, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled pursuant to such conversion
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in FAST or the 144 Rep Condition is not satisfied, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion (delivery
being deemed to occur upon delivery of the certificate to such reputable
overnight courier). If this Note is physically surrendered for conversion
pursuant to this Section 3(c)(i) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than two (2)
Business Days after receipt of this Note and at its own expense, issue and
deliver to the Holder (or its designee) a new Note (in accordance with Section
18(d)) representing the outstanding Principal not converted. The Person or
Persons entitled to receive the shares of Common Stock issuable pursuant to the
applicable Conversion Notice shall be treated for all purposes as the record
holder or holders of such shares of Common Stock on the Conversion Date. In the
event of a partial conversion of this Note pursuant hereto, the Principal amount
converted shall be deducted from the Installment Amount(s) relating to the
Installment Date(s) as set forth in the applicable Conversion Notice.

 



4

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
if the Transfer Agent is not participating in FAST, to issue and deliver to the
Holder (or its designee) a certificate for the number of shares of Common Stock
to which the Holder is entitled and register such shares of Common Stock on the
Company’s share register or, if the Transfer Agent is participating in FAST, to
credit the balance account of the Holder or the Holder’s designee with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion of this Note (as the case may be) (a “Conversion Failure”),
then, in addition to all other remedies available to the Holder, (1) the Company
shall pay in cash to the Holder for each Trading Day after such Share Delivery
Deadline that the issuance of such shares of Common Stock is not timely effected
an amount equal to 1% of the product of (A) the sum of the number of shares of
Common Stock not issued to the Holder on or prior to the Share Delivery Deadline
and to which the Holder is entitled, multiplied by (B) any trading price of the
Common Stock selected by the Holder in writing as in effect at any time during
the period beginning on the applicable Conversion Date and ending on the
applicable Share Delivery Deadline, payable in arrears for the aggregate amount
due for the prior week on the first Trading Day of the subsequent week and (2)
the Holder, upon written notice to the Company, may void its Conversion Notice
with respect to, and retain or have returned (as the case may be) any portion of
this Note that has not been converted pursuant to such Conversion Notice,
provided that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise. In addition to the
foregoing, if on or prior to the Share Delivery Deadline, if the Transfer Agent
is not participating in FAST, the Company shall fail to issue and deliver to the
Holder (or its designee) a certificate and register such shares of Common Stock
on the Company’s share register or, if the Transfer Agent is participating in
FAST, the Transfer Agent shall fail to credit the balance account of the Holder
or the Holder’s designee with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder or pursuant
to the Company’s obligation pursuant to clause (II) below, and if on or after
such Share Delivery Deadline the Holder purchases (in an open market
transaction) shares of Common Stock corresponding to all or any portion of the
number of shares of Common Stock issuable upon such conversion that the Holder
is entitled to receive from the Company and has not received from the Company in
connection with such Conversion Failure (a “Buy-In”), then, in addition to all
other remedies available to the Holder, the Company shall, within two (2)
Business Days after receipt of the Holder’s request and in the Holder’s
discretion, either: (I) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
reasonable out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including, without limitation, by any other Person in respect, or on
behalf, of the Holder) (the “Buy-In Price”), at which point the Company’s
obligation to so issue and deliver such certificate (and to issue such shares of
Common Stock) or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (II)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the balance account of such Holder or such Holder’s designee, as applicable,
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be) and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (x) such number of shares of Common Stock to which such
Buy-In relates multiplied by (y) the lowest Closing Sale Price of the Common
Stock on any Trading Day during the period commencing on the applicable
Conversion Date and ending on the date of such issuance and payment under this
clause (II) (the “Buy-In Payment Amount”). Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the conversion of this Note as required
pursuant to the terms hereof.

 



5

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes (including, without limitation, the right to receive
payments of Principal and Interest hereunder) notwithstanding notice to the
contrary. A Registered Note may be assigned, transferred or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a written request to assign, transfer or sell all or part of any
Registered Note by the holder thereof that is assigned, transferred or sold in
compliance with the terms and conditions set forth herein, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 18, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note that is assigned, transferred or sold in compliance with the
terms and conditions set forth herein within two (2) Business Days of such a
request, then the Register shall be automatically deemed updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, following conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Company shall
maintain records showing the Principal, Interest and Late Charges converted
and/or paid (as the case may be) and the dates of such conversions and/or
payments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion. If the Company does not update the
Register to record such Principal, Interest and Late Charges converted and/or
paid (as the case may be) and the dates of such conversions and/or payments (as
the case may be) within two (2) Business Days of such occurrence, then the
Register shall be automatically deemed updated to reflect such occurrence.

 



6

 

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.
Notwithstanding anything herein to the contrary, the Holder shall not have the
power to vote or to transfer any Common Shares subject to bona fide dispute.

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the conversion of this Note without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other written notice by the Company or the Transfer
Agent, if any, setting forth the number of shares of Common Stock outstanding
(the “Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section
3(d)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
this Note pursuant to this paragraph shall have any effect on the applicability
of the provisions of this paragraph with respect to any subsequent determination
of convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 



7

 

 

(ii) Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of this Note or otherwise pursuant to the terms of
this Note if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion of the Notes or otherwise pursuant to the terms of this Note without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the number of shares which may be issued without violating
such rules and regulations, including rules related to the aggregate of
offerings under NASDAQ Listing Rule 5635(d), the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder. Until such approval or such written opinion is obtained, no Buyer shall
be issued in the aggregate, upon conversion of any Notes or otherwise pursuant
to the terms of the Notes, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap as of the Issuance Date multiplied by (ii) the
quotient of (1) the original principal amount of Notes issued to such Buyer
pursuant to the Securities Purchase Agreement on the Closing Date (as defined in
the Securities Purchase Agreement) divided by (2) the aggregate original
principal amount of all Notes issued to the Buyers pursuant to the Securities
Purchase Agreement on the Closing Date (with respect to each Buyer, the
“Exchange Cap Allocation”). In the event that any Buyer shall sell or otherwise
transfer any of such Buyer’s Notes, the transferee shall be allocated a pro rata
portion of such Buyer’s Exchange Cap Allocation with respect to such portion of
such Notes so transferred, and the restrictions of the prior sentence shall
apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion in full of a
holder’s Notes, the difference (if any) between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder upon such holder’s conversion in full of such Notes shall be allocated,
to the respective Exchange Cap Allocations of the remaining holders of Notes on
a pro rata basis in proportion to the shares of Common Stock underlying the
Notes then held by each such holder of Notes. At any time after the Stockholder
Meeting Deadline (as defined in the Securities Purchase Agreement), in the event
that the Company is prohibited from issuing shares of Common Stock pursuant to
this Section 3(d)(ii)(the “Exchange Cap Shares”), the Company shall pay cash in
exchange for the cancellation of such portion of this Note convertible into such
Exchange Cap Shares at a price equal to the sum of (i) the product of (x) such
number of Exchange Cap Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such Exchange
Cap Shares to the Company and ending on the date of such issuance and payment
under this Section 3(d)(ii) and (ii) to the extent of any Buy-In related
thereto, any Buy-In Payment Amount, any brokerage commissions and other
out-of-pocket expenses, if any, of the Holder incurred in connection therewith
(collectively, the “Exchange Cap Share Cancellation Amount”).

 



8

 

 

(iii) For the avoidance of doubt, the failure by the Company to deliver Common
Shares to the Holder in compliance with this Section 3(d) shall not be an Event
of Default hereunder, but the failure to timely pay any Exchange Cap Share
Cancellation Amount when due hereunder shall be an Event of Default hereunder.

 

(e) Right of Alternate Conversion Upon an Event of Default.

 

(i) General. At any time during an Event of Default Redemption Right Period, the
Holder may, by delivery of written notice to the Company, elect to cause all, or
any part, of the Conversion Amount of this Note to be eligible to be converted,
at any time thereafter, in an Alternate Conversion (as defined below) pursuant
to this Section 3(e) (such portion of the Conversion Amount subject to such
election, each, an “Available Alternate Conversion Amount”, and such date of
election, each an “Alternate Conversion Availability Election Date). Subject to
Section 3(d), from and after any such Alternate Conversion Availability Election
Date (regardless of whether such Event of Default has been cured or the Company
has delivered an Event of Default Notice to the Holder or if the Holder has
delivered an Event of Default Redemption Notice to the Company or otherwise
notified the Company that an Event of Default has occurred), the Holder may, at
the Holder’s option, convert (each, an “Alternate Conversion”, and the date of
delivery of a Conversion Notice to the Company in accordance with Section 3(c)
with respect to such Alternate Conversion, each, an “Alternate Conversion Date”)
all, or any part of, the aggregate Available Alternate Conversion Amount then
remaining (such portion of the Available Alternate Conversion Amount subject to
such Alternate Conversion, the “Alternate Conversion Amount”) into shares of
Common Stock at the Alternate Conversion Price.

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion and with
“Redemption Premium of the Conversion Amount” replacing “Conversion Amount” in
clause (x) of the definition of Conversion Rate above with respect to such
Alternate Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 3(e) of this Note that the Holder is electing to use the
Alternate Conversion Price for such conversion; provided that in the event of
the Conversion Floor Price Condition, on the applicable Alternate Conversion
Date, with respect to such portion of the Alternate Conversion Amount that is
being settled in shares of Common Stock hereunder, the Company shall also
deliver to the Holder the applicable Alternate Conversion Floor Amount.
Notwithstanding anything to the contrary in this Section 3(e), but subject to
Section 3(d), until the Company delivers shares of Common Stock representing the
applicable Alternate Conversion Amount to the Holder, such Alternate Conversion
Amount may be converted by the Holder into shares of Common Stock pursuant to
Section 3(c) without regard to this Section 3(e). Notwithstanding the foregoing,
if the Event of Default Notice (as defined below) with respect to such
applicable Event of Default Redemption Right Period, pursuant to which the
Alternate Conversion Amount was elected, irrevocably specifies that all, or any
part, of any Alternate Conversion Amount is to be satisfied in cash and is
delivered both (x) either (A) concurrently with the Event of Default Notice or
(B) if the Holder becomes aware of an Event of Default prior to delivery of an
Event of Default Notice within two (2) Trading Days of the Holder notifying the
Company of the Event of Default and (y) at least one Trading Day prior to such
Alternate Conversion Date, then, in lieu of the shares of Common Stock to be
issued pursuant to this Section 3(e), with respect to the Alternate Cash
Percentage (as defined below) of such applicable Alternate Conversion Amount
(each, an “Alternate Redemption Amount”), the Company shall pay to the Holder
within two (2) Trading Days of such Alternate Conversion Date a cash amount
equal to the aggregate Event of Default Redemption Price with respect to such
Alternate Redemption Amount and the applicable Alternate Conversion Amount for
such Alternate Conversion shall be reduced by the Alternate Redemption Amount
for such Alternate Conversion Amount, if any; provided, that if all Events of
Default that caused such Event of Default Redemption Right Period with respect
to which an Alternate Conversion Amount was elected to occur are waived by the
Required Holders hereunder prior to an applicable Alternate Conversion Date (and
no other Events of Default then exist), no cash amount shall be payable with
respect to such Alternate Conversion (but any such waiver shall not apply to the
delivery of any shares of Common Stock in any Alternate Conversion hereunder
prior to the effective time of such waiver).

 



9

 

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” and each of the events in clauses (vii), (viii) and (ix) shall
constitute a “Bankruptcy Event of Default”:

 

(i) the suspension from trading or the failure of the Common Stock to be trading
or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days;

 

(ii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including, without limitation, by way of public announcement or through
any of its agents, at any time, of its intention not to comply, as required,
with a request for conversion of any Notes into shares of Common Stock that is
requested in accordance with the provisions of the Notes, other than pursuant to
Section 3(d);

 

(iii) except to the extent the Company is in compliance with Section 10(b)
below, at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 10(a) below) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note at the Floor Price
as of such time of determination (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);

 



10

 

 

(iv) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document (as defined in
the Securities Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least three (3) Trading Days;

 

(v) the Company fails to remove any restrictive legend on any certificate or any
shares of Common Stock issued to the Holder upon conversion of this Note as and
when required by this Note or the Securities Purchase Agreement, unless
otherwise then prohibited by applicable federal securities laws, and any such
failure remains uncured for at least three (3) Trading Days;

 

(vi) the occurrence of any default under, redemption of or acceleration prior to
maturity of at least an aggregate of $50,000 of Indebtedness (as defined in the
Securities Purchase Agreement) of the Company or any of its Subsidiaries, other
than with respect to any Other Notes in which case only if such default,
redemption or acceleration, as applicable, remains uncured for a period of at
least three (3) Trading Days and other than Accelerations and accelerations of
Installment Amounts pursuant to Section 8(d) of any Other Notes;

 

(vii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed or stayed within forty-five
(45) days of their initiation;

 

(viii) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or the commencement by the
Company or any Subsidiary of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by the Company or any Subsidiary to the
entry of a decree, order, judgment or other similar document in respect of the
Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law which is not dismissed or stayed within
forty-five (45) days of its initiation;

 



11

 

 

(ix) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and in each of the foregoing clauses (i), (ii) and (iii) any
such decree, order, judgment or other similar document remains unstayed and in
effect for a period of forty-five (45) consecutive days;

 

(x) a final judgment or judgments for the payment of money aggregating in excess
of $50,000 are rendered against the Company and/or any of its Subsidiaries and
which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged, settled or stayed pending appeal, or are not discharged
within thirty (30) days after the expiration of such stay; provided, however,
any judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $50,000 amount set forth above so
long as the Company provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company or such Subsidiary (as the case may be) will receive
the proceeds of such insurance or indemnity within thirty (30) days of the
issuance of such judgment;

 

(xi) the Company and/or any Subsidiary, individually or in the aggregate, either
(i) fails to pay, when due, as extended by any applicable grace period, any
payment with respect to any Indebtedness in excess of $50,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $50,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate, in which case only if such
failure remains uncured for a period of at least three (3) Trading Days;;

 



12

 

 

(xii) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation or warranty, in
any material respect (other than representations or warranties subject to
material adverse effect or materiality, which may not be breached in any
respect) or any covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of three (3)
consecutive Trading Days;

 

(xiii) knowingly making a false or inaccurate certification by the Company that
either (A) the Equity Conditions are satisfied, (B) there has been no Equity
Conditions Failure, or (C) as to whether any Event of Default has occurred;

 

(xiv) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of clauses (a)-(h), (m), (n), (q) or (r) Section 13 of
this Note;

 

(xv) The occurrence of (x) at any time after the six month anniversary of the
Issuance Date, any Current Public Information Failure that remains outstanding
for a period of twenty (20) Trading Days or (y) any restatement of any financial
statements of the Company filed with the SEC;

 

(xvi) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xvii) any provision of any Transaction Document (including, without limitation,
the Security Documents and the Guaranties) shall at any time for any reason
(other than pursuant to the express terms thereof or due to any failure or
omission of the Collateral Agent) cease to be valid and binding on or
enforceable against the parties thereto, or the validity or enforceability
thereof shall be contested by any party thereto (other than any Holder or the
Collateral Agent), or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Security Documents and the Guaranties);

 

(xviii) any Security Document shall for any reason (other than pursuant to the
express terms thereof or due to any failure or omission of the Collateral Agent)
fail or cease to create a separate valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien (as defined in the
Securities Purchase Agreement) on the Collateral (as defined in the Security
Documents) in favor of the Collateral Agent (as defined in the Securities
Purchase Agreement) or any material provision of any Security Document shall at
any time for any reason (other than pursuant to the express terms thereof or due
to any failure or omission of the Collateral Agent) cease to be valid and
binding on or enforceable against the Company or the validity or enforceability
thereof shall be contested by any party thereto (other than any Holder or the
Collateral Agent), or a proceeding shall be commenced by the Company or any
governmental authority having jurisdiction over the Company, seeking to
establish the invalidity or unenforceability thereof;

 



13

 

 

(xix) any material damage to, or loss, theft or destruction of, any Collateral,
that is material to the business of the Company or any Subsidiary and is not
reimbursed by insurance (or, if then subject to reimbursement, solely to the
extent the Company has timely submitted a claim to its insurance company with
respect thereto, such insurance company has not challenged the validity or
amount of such claim in any material respect and the Company has no reasonable
basis to believe that such insurance company will not accept and pay such claim
in all material respects) or otherwise, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, other than cessation ordered by a Governmental
Authority generally applicable to similarly situated businesses, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect; or

 

(xx) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

 

(b) Notice of an Event of Default; Redemption Right. Upon becoming aware of the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
electronic mail and overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to the Holder in accordance with the terms hereof;
provided, that if no Bankruptcy Event of Default or Event of Default pursuant to
Section 4(a)(iv) exists, and the Company desires to satisfy all, or any part, of
any Alternate Conversion with respect to the related Event of Default Redemption
Right Period (as defined below) in cash pursuant to Section 3(e), such Event of
Default Notice shall specify the percentage of any applicable Alternate
Conversion Amount that shall be satisfied in cash in accordance therewith (each,
an “Alternate Cash Percentage”); provided, that the Company shall not elect an
Alternate Cash Percentage hereunder that is different from any Alternate Cash
Percentage (as defined in the Other Notes) elected by the Company with respect
to any Other Note. At any time after the earlier of the Holder’s receipt of an
Event of Default Notice or the Holder becoming aware of an Event of Default
(such earlier date, the “Event of Default Right Commencement Date”) and ending
(such ending date, the “Event of Default Right Expiration Date”, and each such
period, an “Event of Default Redemption Right Period”) on the twentieth (20th)
Trading Day after the later of (x) the date such Event of Default is cured and
(y) the Holder’s receipt of an Event of Default Notice that includes (I) a
reasonable description of the applicable Event of Default, (II) a certification
as to whether, in the opinion of the Company, such Event of Default is capable
of being cured and, if applicable, a reasonable description of any existing
plans of the Company to cure such Event of Default and (III) a certification as
to the date the Event of Default occurred and, if cured on or prior to the date
of such Event of Default Notice, the applicable Event of Default Right
Expiration Date (or such earlier date as elected by the Required Holders), the
Holder may, but only with the prior written consent of the Required Holders (it
being understood that such consent may not be granted disproportionally to the
Holder and any other holder of Other Notes and such consent shall not be
required if the Equal Treatment Condition has been breached (and not
subsequently cured) as of such time of determination), require the Company to
redeem (regardless of whether such Event of Default has been cured on or prior
to the Event of Default Right Expiration Date) all or any portion of this Note
by delivering written notice thereof (the “Event of Default Redemption Notice”)
to the Company, which Event of Default Redemption Notice shall indicate the
portion of this Note the Holder is electing to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(A) the Conversion Amount to be redeemed multiplied by (B) the Redemption
Premium and (ii) the product of (X) the Conversion Rate with respect to the
Conversion Amount in effect at such time as the Holder delivers an Event of
Default Redemption Notice multiplied by (Y) the product of (1) the Redemption
Premium multiplied by (2) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date immediately preceding
such Event of Default and ending on the date the Company makes the entire
payment required to be made under this Section 4(b) (the “Event of Default
Redemption Price”). Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 11. To the extent redemptions required
by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. Notwithstanding anything to the
contrary in this Section 4(b), but subject to Section 3(d), until the Event of
Default Redemption Price (together with any Late Charges thereon) is paid in
full, the Conversion Amount submitted for redemption under this Section 4(b)
(together with any Late Charges thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to the terms of this Note. In the event
of a partial redemption of this Note pursuant hereto, the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Event of Default Redemption
Notice. In the event of the Company’s redemption of any portion of this Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Redemption Premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty. Any redemption upon an Event of Default shall not constitute an
election of remedies by the Holder, and all other rights and remedies of the
Holder shall be preserved.

 



14

 

 

(c) Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity, provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder prior to such Fundamental Transaction, including
agreements to deliver to each holder of Notes in exchange for such Notes a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Notes, including, without limitation,
having a principal amount and interest rate equal to the principal amounts then
outstanding and the interest rates of the Notes held by such holder, having
similar conversion rights as the Notes and having similar ranking and security
to the Notes, and reasonably satisfactory to the Holder. Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 15, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

 



15

 

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty-one
(21) Trading Days nor later than ten (10) Trading Days prior to the consummation
of a Change of Control (the “Change of Control Date”), but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice of such Change of Control (or anticipated Change of Control, as
applicable) and the Holder’s rights hereunder with respect thereto via
electronic mail and overnight courier to the Holder (a “Change of Control
Notice”, and such date thereof, each, a “Change of Control Notice Date”). At any
time during the period beginning after the Holder’s receipt of a Change of
Control Notice or the Holder becoming aware of a Change of Control if a Change
of Control Notice is not delivered to the Holder in accordance with the
immediately preceding sentence (as applicable) and ending on the later of (A)
one (1) Trading Day prior to the date of consummation of such Change of Control
or (B) twenty (20) Trading Days after the date of receipt of such Change of
Control Notice (C) twenty (20) Trading Days after the date of the announcement
of such Change of Control if a Change of Control Notice was not delivered to the
Holder prior to such announcement or (D) twenty (20) Trading Days after the date
on which the Holder became aware of a Change of Control if a Change of Control
Notice was not delivered to the Holder (such later date, the “Change of Control
Redemption Right End Date”), the Holder may require the Company to redeem all or
any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”, and any such redemption, a “Change of Control
Redemption”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to redeem and the
remaining Conversion Amount the Holder is electing to convert and take in
Reference Property. The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
greatest of (i) the product of (x) the Change of Control Redemption Premium
multiplied by (y) the Conversion Amount being redeemed, (ii) the product of (x)
the Change of Control Redemption Premium multiplied by (y) the product of (A)
the Conversion Amount being redeemed multiplied by (B) the quotient determined
by dividing (I) the greatest Closing Sale Price of the shares of Common Stock
during the period beginning on the date immediately preceding the earlier to
occur of (1) the consummation of the applicable Change of Control and (2) the
public announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice by (II) the Conversion Price
then in effect and (iii) the product of (x) the Change of Control Redemption
Premium multiplied by (y) the product of (A) the Conversion Amount being
redeemed multiplied by (B) the quotient of (I) the aggregate cash consideration
and the aggregate cash value of any non-cash consideration per share of Common
Stock to be paid to the holders of the shares of Common Stock upon consummation
of such Change of Control (any such non-cash consideration constituting
publicly-traded securities shall be valued at the highest of the Closing Sale
Price of such securities as of the Trading Day immediately prior to the
consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 11 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into (i) Common Stock pursuant
to Section 3 if such conversion is prior to the Change of Control Date or (ii)
Reference Property pursuant to this Section 5(b) if such conversion is on or
after the Change of Control Date. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Change of Control Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 5(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control Redemption Premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 



16

 

 

(c) Company Change of Control Redemption Right. Notwithstanding anything in
Section 5(a) or Section 5(b) to the contrary, as long as no Event of Default has
occurred and is continuing, in connection with a Change of Control, the Company
shall have the right, at any time during the period commencing on the applicable
Change of Control Notice Date through, and including, the fifth (5th) Trading
Day immediately prior to the applicable Change of Control Redemption Right End
Date, by delivery of a written notice (the “Forced Change of Control Redemption
Notice”) to the Holder, to require the Holder to elect to effect a Change of
Control Redemption in connection therewith (or, at the option of the Holder, to
receive Reference Property (as defined below), in whole or in part, with respect
thereto). If the Company properly delivers a Forced Change of Control Redemption
Notice in accordance with this Section 5(c), the Holder shall receive upon
consummation of the Change of Control, at such Holder’s election, to be made by
delivery of a notice to the Company stating such election (the “Forced Change of
Control Election Notice”) to be delivered to the Company within the time periods
of Section 5(b) for delivery of Change of Control Redemption Notice, (i) cash in
an amount equal to the Change of Control Redemption Price in a Change of Control
Redemption (with a Change of Control Redemption Notice being deemed to have been
delivered to the Company as of the date of delivery of such Forced Change of
Control Election Notice) or (ii) the kind and amount of cash, securities or
other property receivable upon such Change of Control had the Conversion Amount
been converted at the Conversion Price in accordance with Section 3(c)
immediately prior to such Change of Control (without regard to any limitations
on the conversion of this Note) (the “Reference Property”), after which this
Note shall be deemed repaid in full and cancelled.

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 and
Section 15 below and not in duplication thereof, if at any time the Company
grants, issues or sells any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property pro rata to all or
substantially all of the record holders of Common Stock (the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without taking into account any
limitations or restrictions on the convertibility of this Note and assuming for
such purpose that the Note was converted at the Alternate Conversion Price as of
the applicable record date) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to the extent of the Maximum Percentage
(and shall not be entitled to beneficial ownership of such shares of Common
Stock as a result of such Purchase Right (and beneficial ownership) to the
extent of any such excess) and such Purchase Right to such extent shall be held
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable) for the benefit of the Holder until such time
or times, if ever, as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right held similarly in abeyance (and, if such Purchase Right has an expiration
date, maturity date or other similar provision, such term shall be extended by
such number of days held in abeyance, if applicable)) to the same extent as if
there had been no such limitation).

 



17

 

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction,
other than a Change of Control, pursuant to which holders of shares of Common
Stock are entitled to receive securities or other assets with respect to or in
exchange for shares of Common Stock (a “Corporate Event”), the Company shall
make appropriate provision to ensure that the Holder will thereafter have the
right to receive upon a conversion of this Note, at the Holder’s option (i) in
addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by the Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the quotient of (x) the Conversion Amount
divided by (y) the Conversion Price. Provision made pursuant to the preceding
sentence shall be in a form and substance satisfactory to the Holder. The
provisions of this Section 6 shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

 

7. ADJUSTMENTS TO CONVERSION PRICE.

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 6 or Section 15, if the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 6 or Section 15, if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(a) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(a) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

(b) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(c) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders (as defined
in the Securities Purchase Agreement), reduce the then current Conversion Price
of each of the Notes to any amount and for any period of time deemed appropriate
by the board of directors of the Company.

 



18

 

 

8. INSTALLMENT CONVERSION OR REDEMPTION.

 

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (a “Installment Conversion”); provided,
however, that the Company may, at its option following notice to the Holder as
set forth below, pay the Installment Amount by redeeming such Installment Amount
in cash (a “Installment Redemption”) or by any combination of an Installment
Conversion and an Installment Redemption so long as all of the outstanding
applicable Installment Amount due on any Installment Date shall be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8; and provided, further that, if an Equity
Conditions Failure exists, the Company shall pay the entire Installment Amount
as an Installment Redemption (unless such Equity Conditions Failure is waived by
the Holder). On the date which is at least ten (10) Trading Days, but no more
than twenty (20) Trading Days prior to each Installment Date, the Company shall
deliver written notice (each, a “Installment Notice” and the date all of the
holders receive such notice is referred to as to the “Installment Notice Date”),
to each holder of Notes and such Installment Notice shall (i) either (A) confirm
that the applicable Installment Amount of such holder’s Note shall be converted
in whole pursuant to an Installment Conversion or (B) (1) state that the Company
elects to redeem for cash, or is required to redeem for cash in accordance with
the provisions of the Notes, in whole or in part, the applicable Installment
Amount pursuant to an Installment Redemption and (2) specify the portion of such
Installment Amount which the Company elects or is required to redeem for cash
pursuant to an Installment Redemption (such amount to be redeemed in cash, the
“Installment Redemption Amount”) and the portion of the applicable Installment
Amount, if any, with respect to which the Company will, and is permitted to,
effect an Installment Conversion (such amount of the applicable Installment
Amount so specified to be so converted pursuant to this Section 8 is referred to
herein as the “Installment Conversion Amount”), which amounts when added
together, must at least equal the entire applicable Installment Amount and (ii)
if the applicable Installment Amount is to be paid, in whole or in part,
pursuant to an Installment Conversion, certify that there is not then an Equity
Conditions Failure as of the applicable Installment Notice Date; provided,
however, that to the extent that payment of the Installment Amount, in whole or
in part, pursuant to an Installment Conversion would result in a breach of
Section 3(d), then the Company shall be required to redeem for cash the
applicable Installment Amount pursuant to an Installment Redemption to the
extent of such excess portion of such Installment Amount that, if converted in
an Installment Conversion, would otherwise result in a breach of Section 3(d)
(including, without limitation, during the applicable Interim Installment Period
(as defined below). Each Installment Notice shall be irrevocable. Failure to
deliver or timely deliver an Installment Notice shall not constitute an Event of
Default with respect to a particular Installment Date, however, upon any such
failure the Company shall be deemed to have delivered an irrevocable Installment
Notice confirming an Installment Conversion of the entire Installment Amount
payable on such Installment Date and shall be deemed to have certified that
there is not then an Equity Conditions Failure in connection with such
Installment Conversion. Except as expressly provided in this Section 8(a), the
Company shall convert and/or redeem the applicable Installment Amount of this
Note pursuant to this Section 8 and the corresponding Installment Amounts of the
Other Notes pursuant to the corresponding provisions of the Other Notes in the
same ratio of the applicable Installment Amount being converted and/or redeemed
hereunder (other than adjustments required to comply with Section 3(d)). The
applicable Installment Conversion Amount (whether set forth in the applicable
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the applicable Installment Redemption Amount
shall be redeemed in accordance with Section 8(c). Notwithstanding anything in
this Section 8 to the contrary, for any Installment Amount payable prior to
April 1, 2021, the Installment Amount is required to be paid in cash pursuant to
an Installment Redemption and shall not be paid pursuant to an Installment
Conversion (regardless of whether the Company delivers or fails to deliver any
Installment Notice).

 



19

 

 

(b) Mechanics of Installment Conversion. Subject to Section 3(d), if the Company
delivers an Installment Notice or is deemed to have delivered an Installment
Notice certifying that such Installment Amount is being paid, in whole or in
part, in an Installment Conversion in accordance with Section 8(a), then the
remainder of this Section 8(b) shall apply. If the Equity Conditions are
satisfied (or waived in writing by the Holder) on the applicable Installment
Date and an Installment Conversion is not otherwise prohibited under any other
provision of this Note, the applicable Installment Conversion Amount, if any,
shall be converted on such Installment Date at the applicable Installment
Conversion Price and the Company shall, on such Installment Date, (A) (1)
provided that the Transfer Agent is participating in FAST and the 144 Rep
Condition has been satisfied credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled pursuant to such Installment
Conversion to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in FAST or the 144 Rep Conditions has not been satisfied, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Installment Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such Installment Conversion
(delivery being deemed to occur upon delivery of such certificate to such
reputable overnight courier) (subject to the reduction contemplated by the
immediately following sentence and, if applicable, the penultimate sentence of
this Section 8(b)) and (B) in the event of the Conversion Floor Price Condition,
the Company shall deliver to the Holder the applicable Installment Conversion
Floor Amount. If the Company confirmed (or is deemed to have confirmed by
operation of Section 8(a)) the conversion of the applicable Installment
Conversion Amount, in whole or in part, and there was no Equity Conditions
Failure as of the applicable Installment Notice Date (or is deemed to have
certified that the Equity Conditions in connection with any such conversion have
been satisfied by operation of Section 8(a)) but an Equity Conditions Failure
then existed or occurred between the applicable Installment Notice Date and any
time to and including the applicable Installment Date (the “Interim Installment
Period”), the Company shall provide the Holder a subsequent notice to that
effect. If there is an Equity Conditions Failure (which is not waived in writing
by the Holder) during such Interim Installment Period or an Installment
Conversion is not otherwise permitted under any other provision of this Note
(other than pursuant to Section 3(d)(i)), then, at the option of the Holder
designated in writing to the Company on or prior to the Installment Date, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Installment Conversion Amount (such designated amount is referred to as the
“Designated Redemption Amount”) and the Company shall pay to the Holder within
two (2) Business Days of such Installment Date, by wire transfer of immediately
available funds, an amount in cash equal to the Redemption Premium of such
Designated Redemption Amount, and/or (ii) the Installment Conversion shall be
null and void with respect to all or any part designated by the Holder of the
unconverted Installment Conversion Amount and the Holder shall be entitled to
all the rights of a holder of this Note with respect to such designated part of
the Installment Conversion Amount; provided, however, the Conversion Price for
such voided unconverted Installment Conversion Amount shall thereafter be
adjusted to equal the lesser of (A) the Installment Conversion Price as in
effect on the date on which the Holder voided the Installment Conversion and (B)
the Installment Conversion Price that would be in effect on the date on which
the Holder delivers a Conversion Notice relating thereto as if such date was an
Installment Date. If the Company fails to pay any Designated Redemption Amount
by the third (3rd) Business Day following the applicable Installment Date by
payment of such amount by such date, then the Holder shall have the rights set
forth in Section 11(a) as if the Company failed to pay the applicable
Installment Redemption Price (as defined below) and all other rights under this
Note (including, without limitation, such failure constituting an Event of
Default described in Section 4(a)(iv)). Notwithstanding anything to the contrary
in this Section 8(b), but subject to 3(d), until the Company delivers Common
Stock representing the Installment Conversion Amount to the Holder, the
Installment Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 3. In the event that the Holder elects to convert the
Installment Conversion Amount prior to the applicable Installment Date as set
forth in the immediately preceding sentence, the Installment Conversion Amount
so converted shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the applicable Conversion Notice.
The Company shall pay any and all transfer, stamp, issuance and similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock in any Installment Conversion hereunder.

 



20

 

 

(c) Mechanics of Installment Redemption. If the Company elects or is required to
effect an Installment Redemption, in whole or in part, in accordance with
Section 8(a), then the Installment Redemption Amount, if any, shall be redeemed
by the Company in cash on the applicable Installment Date by wire transfer to
the Holder of immediately available funds in an amount equal to 100% of the
applicable Installment Redemption Amount (the “Installment Redemption Price”).
If the Company fails to redeem such Installment Redemption Amount on such
Installment Date by payment of the Installment Redemption Price, then, at the
option of the Holder designated in writing to the Company (any such designation
shall be a “Conversion Notice” for purposes of this Note), the Holder may
require the Company to convert all or any part of the Installment Redemption
Amount at the Installment Conversion Price (determined as of the date of such
designation as if such date were an Installment Date). Conversions required by
this Section 8(c) shall be made in accordance with the provisions of Section
3(c). Notwithstanding anything to the contrary in this Section 8(c), but subject
to Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 11.

 

(d) Deferred Installment Amount. Notwithstanding any provision of this Section 8
to the contrary, with respect to any given Installment Date, the Holder may, at
its option and in its sole discretion, deliver a written notice to the Company
no later than 4:00 p.m. New York time on the Trading Day immediately prior to
such Installment Date electing to have the payment of all or any portion of an
Installment Amount payable on such Installment Date deferred (such amount
deferred, the “Deferral Amount”, and such deferral, each, a “Deferral”) until
the immediately subsequent Installment Date, in which case, the Deferral Amount
shall be added to, and become part of, such subsequent Installment Amount and
such Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

(e) Acceleration of Installment Amounts. Notwithstanding anything herein to the
contrary, during the period commencing on an Installment Date (a “Current
Installment Date”) and ending on, and including, the Trading Day immediately
prior to the next Installment Date (each, an “Installment Period”), if the
Company elects to effect (or is deemed to have elected to effect) an Installment
Conversion, in whole or in part, with respect to such Current Installment Date,
at the option of the Holder, at one or more times, the Holder may convert any
portion of any Deferral Amount (other than such portion of the Installment
Amount for such Current Installment Date in which the Company elected in the
Installment Notice for such Current Installment Date to satisfy in an
Installment Redemption) (each, an “Acceleration”, and each such amount, an
“Acceleration Amount”), in whole or in part, into shares of Common Stock in
accordance with the conversion procedures set forth in Section 3 hereunder (with
the applicable Installment Acceleration Price for such Conversion Date replacing
“Conversion Price” and the applicable Acceleration Amount replacing “Conversion
Amount” for all purposes therein, mutatis mutandis (each such date, an
“Acceleration Date”); provided, that if such Installment Acceleration Price is
less than the greater of (x) the Floor Price and (y) 90% of the applicable
Installment Conversion Price for such Current Installment Date (each, an
“Installment Acceleration Floor Price”, and each such event, a “Floor Price
Event”), the Acceleration Amount shall alternatively be paid by the Company to
the Holder in cash pursuant to an Installment Redemption hereunder in accordance
with Section 8(c) above, mutatis mutandis, with such Deferral Amount subject to
such Acceleration deemed to be the “Installment Redemption Amount” thereunder
with a deemed “Installment Date” as of such Acceleration Date. Notwithstanding
the foregoing, (i) if a Floor Price Event exists with respect to an Acceleration
hereunder either (A) the Holder may, at its option, by delivery of written
notice to the Company, increase the Installment Acceleration Price for such
Acceleration Date to the Installment Acceleration Floor Price for all, or any
part, of the Acceleration Amount of such Acceleration, which portion of such
Acceleration Amount shall be converted into shares of Common Stock in accordance
with this Section 8(e) at such new Installment Acceleration Price (as so
adjusted) and the Company shall pay the Holder the applicable Installment
Acceleration Floor Amount with respect thereto or (B) the Company and the
Holder, by joint written consent, may waive the applicable Installment
Acceleration Floor Price (but not to an amount less than the Floor Price) for
all, or any part, of the Acceleration Amount of such Acceleration, which portion
of such Acceleration Amount shall be converted into shares of Common Stock at
the Installment Acceleration Price on such Conversion Date in accordance with
this Section 8(e) without regard to the Installment Acceleration Floor Price;
provided, that, in each case, any portion of such Acceleration Amount not
converted pursuant to this clause (i) shall be satisfied in cash pursuant to an
Installment Redemption as provided above, and (ii) with respect to any given
Installment Period, the Holder may not elect to effect any Acceleration (a
“Current Acceleration”) during such Installment Period if the sum of (A) the
Acceleration Amounts with respect to Accelerations previously consummated by the
Holder during the applicable Installment Period and (B) the Acceleration Amount
of such Current Acceleration, collectively, exceeds the Installment Amount with
respect to such Current Installment Date (after giving effect to any Deferrals
to such Current Installment Date, but excluding any Deferrals from such Current
Installment Date to a future Installment Date), or such greater amount as the
Company may approve in writing from time to time.

 



21

 

 

9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.
Notwithstanding anything herein to the contrary, if after sixty (60) calendar
days following the Issuance Date, the Holder is not permitted to convert this
Note in full for any reason (other than pursuant to restrictions set forth in
Section 3(d) hereof), the Company shall use its best efforts to promptly remedy
such failure, including, without limitation, obtaining such consents or
approvals as necessary to permit such conversion into shares of Common Stock.

 

10. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. So long as any Notes remain outstanding, the Company shall at
all times reserve at least 8,854,167 shares of Common Stock to effect the
conversion, including without limitation, Installment Conversions, Alternate
Conversions and Accelerations, of all of the Notes then outstanding (without
regard to any limitations on conversions and assuming such Notes remain
outstanding until the Maturity Date) (the “Required Reserve Amount”). The
Required Reserve Amount shall be allocated pro rata among the holders of the
Notes based on the original principal amount of the Notes held by each holder on
the Closing Date (the “Authorized Share Allocation”). In the event that a holder
shall sell or otherwise transfer any of such holder’s Notes, each transferee
shall be allocated a pro rata portion of such holder’s Authorized Share
Allocation. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Notes shall be allocated to the remaining holders of
Notes, pro rata based on the principal amount of the Notes then held by such
holders.

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 10(a), and not
in limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. In the event that
the Company is prohibited from issuing shares of Common Stock pursuant to the
terms of this Note due to the failure by the Company to have sufficient shares
of Common Stock available out of the authorized but unissued shares of Common
Stock (such unavailable number of shares of Common Stock, the “Authorized
Failure Shares”), in lieu of delivering such Authorized Failure Shares to the
Holder, the Company shall pay cash in exchange for the redemption of such
portion of the Conversion Amount convertible into such Authorized Failure Shares
at a price equal to the sum of (i) the product of (x) such number of Authorized
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Holder delivers the
applicable Conversion Notice with respect to such Authorized Failure Shares to
the Company and ending on the date of such issuance and payment under this
Section 10(b); and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 10(a) or this Section 10(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 



22

 

 

11. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. Notwithstanding anything herein to the contrary, in connection with any
redemption hereunder, at a time the Holder is entitled to receive a cash payment
under any of the other Transaction Documents, at the option of the Holder
delivered in writing to the Company, the applicable Redemption Price hereunder
shall be increased by the amount of such cash payment owed to the Holder under
such other Transaction Document and, upon payment in full or conversion in
accordance herewith, shall satisfy the Company’s payment obligation under such
other Transaction Document. In the event of a redemption of less than all of the
Conversion Amount of this Note, at the option of the Holder and upon delivery of
this Note to the Company, the Company shall promptly cause to be issued and
delivered to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount and (y) the Company shall immediately return
this Note, or issue a new Note (in accordance with Section 18(d)), to the
Holder, and in each case the principal amount of this Note or such new Note (as
the case may be) shall be increased by or shall reflect (as the case may be) an
amount equal to the difference between (1) the applicable Redemption Price (as
the case may be, and as adjusted pursuant to this Section 11, if applicable) but
excluding any amounts by which the Redemption Price was increased as a result of
amounts owed to the Holder under any of the other Transaction Documents as
described in the third preceding sentence above minus (2) the Principal portion
of the Conversion Amount submitted for redemption. The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day after its
receipt thereof, forward to the Holder by electronic mail and overnight courier
a copy of such Other Redemption Notice. If the Company receives a Redemption
Notice and one or more Other Redemption Notices, during the seven (7) Business
Day period beginning on and including the date which is two (2) Business Days
prior to the Company’s receipt of the Holder’s applicable Redemption Notice and
ending on and including the date which is two (2) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice and the Company
is unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 



23

 

 

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

13. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be effectively senior to all other Indebtedness of the
Company and its Subsidiaries to the extent of the value of the Collateral (other
than Permitted Indebtedness secured by Permitted Liens).

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes) whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock (other than cash dividends and distributions by any Subsidiary
to the Company or any wholly-owned U.S. Subsidiary of the Company that has
executed and delivered to the Collateral Agent both the Security Agreement
(becoming an additional grantor thereunder) and the Guaranty (each, a “Grantor
Subsidiary”).

 

(f) Restriction on Transfer of Assets. Other than a Fundamental Transaction
undertaken in compliance with Section 5(a), the Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice, (ii) sales of inventory and product in the ordinary course of business
and (iii) sales or dispositions of equipment no longer required for the
operation of business or which is worn out or obsolete.

 



24

 

 

(g) Maturity of Indebtedness. Except as set forth on Schedule 13(g), the Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, permit any Indebtedness of the Company or any of its Subsidiaries
to mature or accelerate prior to the Maturity Date.

 

(h) Change in Nature of Business. Neither the Company nor any of its
Subsidiaries shall, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by or
publicly contemplated to be conducted by the Company and each of its
Subsidiaries on the Subscription Date or any business substantially related or
incidental thereto.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary; provided that
the Company shall not be required to preserve the corporate, partnership,
limited liability company or other existence of any of its Subsidiaries, if the
Company in good faith shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company and Subsidiaries, taken
as a whole.

 

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and comply, and cause each
of its Subsidiaries to comply, at all times with the material provisions of all
material leases to which it is a party as lessee or under which it occupies
property, so as to prevent any material loss or forfeiture thereof or
thereunder.

 

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action reasonably necessary or advisable to
maintain all of the Intellectual Property Rights (as defined in the Securities
Purchase Agreement) of the Company and/or any of its Subsidiaries that are
reasonably necessary or material to the conduct of its business in full force
and effect.

 

(l) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(m) Transactions with Affiliates. Other than in respect of transactions between
the Company and a Grantor Subsidiary, the Company shall not, nor shall it permit
any of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except
transactions in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 



25

 

 

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes.

 

(o) New Subsidiaries. Simultaneously with the acquisition or formation of each
New Subsidiary, but only to the extent required by Section 5(m) of the Security
Agreement, the Company shall cause such New Subsidiary to execute, and deliver
to each holder of Notes, all Security Documents (as defined in the Securities
Purchase Agreement) and Guaranties (as defined in the Securities Purchase
Agreement), substantially in all material respects in the same form as those
documents which have been executed in connection herewith, as reasonably
requested by the Collateral Agent or the Required Holders (as defined in the
Securities Purchase Agreement), as applicable. The Company shall also deliver to
the Collateral Agent an opinion of counsel to such New Subsidiary that is
reasonably satisfactory to the Collateral Agent and the Required Holders
covering such legal matters with respect to such New Subsidiary becoming a
guarantor of the Company’s obligations, executing and delivering the Security
Document and the Guaranties and any other matters that the Collateral Agent or
the Required Holders may reasonably request. The Company shall deliver, or cause
the applicable Subsidiary to deliver to the Collateral Agent, each of the
physical stock certificates of such New Subsidiary, along with undated stock
powers for each such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Collateral Agent and the Required Holders that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of
the Uniform Commercial Code or any other similar or local or foreign law that
may be applicable).

 

(p) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than thirty (30) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Documents),
other than to locations set forth in the Perfection Certificate (as defined in
the Securities Purchase Agreement) hereto and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent or any
Holder may reasonably require, designating, identifying or describing the
Collateral. For the avoidance of doubt, if anything in this Section 13(p)
conflicts with the terms of the Security Agreement, the terms of the Security
Agreement shall govern, and shall be incorporated by reference herein, mutatis
mutandis..

 

(q) Controlled Accounts.

 

(i) General. The Company shall establish and maintain cash management services
of a type and on terms reasonably satisfactory to Holder at and each bank listed
on Schedule 13(q)(i) attached hereto (each a “Controlled Account Bank”) and
cause all cash and cash equivalents of the Company or any of its Subsidiaries to
be held in Accounts (as defined in the Security Agreement) at one or more
Controlled Account Banks in accordance therewith. Subject to the foregoing, the
Company shall establish and maintain Controlled Account Agreements with the
Collateral Agent (as each such term is defined in the Security Agreement) and
each Controlled Account Bank, in form and substance reasonably acceptable to the
Collateral Agent and the Required Holders, with respect to each account
maintained at such bank on behalf of Company and/or its Subsidiaries (each such
account a “Controlled Account” and collectively, the “Controlled Accounts”),
including, without limitation, the Operating Accounts (as defined below). Each
such Controlled Account Agreement shall provide, among other things, that (A)
upon the occurrence of an Event of Default, the Controlled Account Bank will
comply with any and all instructions originated by the Collateral Agent
directing the disposition of the funds in the Controlled Accounts without
further consent by the Company or any such Subsidiaries, (B) the Controlled
Account Bank waives, subordinates or agrees not to exercise any rights of setoff
or recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) upon the occurrence of an Event of Default, with respect to
each Controlled Account (collectively, the “Operating Accounts”), upon the
instruction of Collateral Agent (an “Activation Instruction”), the Controlled
Account Bank shall not comply with any instructions, directions or orders of any
form with respect to the Operating Accounts other than instructions, directions
or orders originated by Collateral Agent. The Collateral Agent shall not issue
an Activation Instruction with respect to the Operating Accounts unless an Event
of Default has occurred and is continuing at the time such Activation
Instruction is issued.

 



26

 

 

(ii) Additional Controlled Account Agreements. If at any time on or after the
Closing Date, the average daily balance of any Account of the Company or any of
its Subsidiaries that is not subject to a Controlled Account Agreement, in form
and substance reasonably satisfactory to the Collateral Agent and the Required
Holders, in favor of the Collateral Agent exceeds $50,000 (the “Maximum Per
Account Free Cash Amount”) during any calendar month (including the calendar
month in which the Closing Date occurs), the Company shall either (x) within
fourteen (14) calendar days following the last day of such calendar month,
deliver to the Collateral Agent a Controlled Account Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Company and the depositary bank in which such Account is maintained or (y)
within two (2) Business Days following such date, effect a transfer to a
Controlled Account of a cash amount sufficient to reduce the amount of the
Company’s or the applicable Subsidiary’s cash held in such Account to an amount
not in excess of the Maximum Per Account Free Cash Amount.

 

(iii) Maximum Free Cash Amount. Notwithstanding anything to the contrary
contained in Section 13(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the Closing Date, the total aggregate amount of the
Company’s and any of its Subsidiaries, in the aggregate, cash that is not held
in a Controlled Account exceeds $100,000 (the “Maximum Free Cash Amount”), the
Company shall within two (2) Business Days following such date, effect a
transfer to a Controlled Account of a cash amount sufficient to reduce the total
aggregate amount of the Company’s and its Subsidiaries’, as applicable, cash
that is not held in a Controlled Account to an amount not in excess of the
Maximum Free Cash Amount.

 

(iv) For the avoidance of doubt, if anything in this Section 13(q) conflicts
with the terms of the Security Agreement, the terms of the Security Agreement
shall govern, and shall be incorporated by reference herein, mutatis mutandis.

 

(r) Financial Covenants; Announcement of Operating Results.

 

(i) Available Cash Test. At any time any Notes remains outstanding, the
Company’s Available Cash as of the last day of each calendar month, commencing
on July 1, 2020, shall equal or exceed $8 million (the “Available Cash Test”),
which amount shall be reduced by $1 million for each $3 million of Principal
paid or otherwise converted pursuant to the terms of this Note (whether upon an
Installment Redemption, Installment Conversion, Conversion or redemption),
subject all cases to a minimum of $5 million of Available Cash.

 

(ii) Cash Burn. At any time any Notes remains outstanding, with respect to any
given calendar month (each, a “Current Calendar Month”) (x) the Available Cash
on the last calendar day in such Current Calendar Month (each, a “Financial Test
Measuring Date”) shall be greater than or equal to (A) the Available Cash on the
last calendar day of the month six months prior to such Current Calendar Month
less (B) $8 million, (y) the Available Cash on the applicable Financial Test
Measuring Date shall be greater than or equal to (A) the Available Cash on the
last calendar day of the month three month prior to such Current Calendar Month
less (B) $4.5 million, and (z) the Available Cash on the applicable Financial
Test Measuring Date shall be greater than or equal to (A) the Available Cash on
the last calendar day of the month one month prior to such Current Calendar
Month less (B) $2.5 million, (the “Cash Burn Test”, and together with the
Available Cash Test, each a “Financial Test”).

 



27

 

 

(iii) Operating Results Announcement. On or prior to the first (1st) calendar
day after each Financial Test Measuring Date (each such date, a “Certification
Date”), the Company shall provide to the Holders a certification (each, a
“Certification Notice”), executed on behalf of the Company by the Chief
Financial Officer of the Company, certifying whether or not that the Company has
satisfied each Financial Test for such Financial Test Measuring Date (and, if a
Financial Test has not been met, which Financial Test has not been satisfied)
and that such Certification Notice either (x) does not constitute material
non-public information or (y) has concurrently been publicly disclosed as part
of a Quarterly Report on Form 10-Q, Annual Report on Form 10-K or on a Current
Report on Form 8-K, or otherwise, (each, a “Financial Covenant Filing”). For the
avoidance of doubt, on each Certification Date, solely if a Financial Test has
not been satisfied for such applicable Financial Test Measuring Date, the
Company shall publicly disclose (as part of a Financial Covenant Filing), that
such Financial Test has (or Financial Tests have) not been satisfied for such
applicable Financial Test Measuring Date (each, a “Financial Covenant Failure
Filing”). Each Financial Covenant Failure Filing shall also include the
applicable Certification Notice and specify (x) that the Company is in breach of
such applicable Financial Test(s) for such Financial Test Measuring Date with
specificity and (y) the fact that an Event of Default has occurred under the
Notes. From and after each Financial Covenant Filing, the Company shall have
disclosed all material, non-public information (if any) provided to the Holder
by the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection herewith on or prior to the time of
such applicable Financial Covenant Filing.

 

(s) Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder reasonably believes
an Event of Default may have occurred or be continuing, the Company shall hire
an independent, reputable investment bank selected by the Company and approved
by the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours, inspect all
contracts, books, records, personnel (subject to applicable law), offices and
other facilities and properties of the Company and its Subsidiaries. The Company
shall furnish the Independent Investigator with such financial and operating
data and other information with respect to the business and properties of the
Company as the Independent Investigator may reasonably request. The Company
shall permit the Independent Investigator to discuss the affairs, finances and
accounts of the Company with, and to make proposals and furnish advice with
respect thereto to, the Company’s officers, directors, key employees and
independent public accountants or any of them (and by this provision the Company
authorizes said accountants to discuss with such Independent Investigator the
finances and affairs of the Company and any Subsidiaries), all at such
reasonable times, upon reasonable notice, and as often as may be reasonably
requested. Notwithstanding anything contained herein: (i) the use of the
Independent Investigator in any sole instance shall not cost the Company and its
Subsidiaries in excess of $50,000; (ii) the use of the Independent Investigator
in the aggregate while the Notes are outstanding shall not cost the Company and
its Subsidiaries in excess of $100,000; (iii) the use of the Independent
Investigator shall not be more than twice per fiscal year regardless of the
number of Events of Default occurring; (iv) the Independent Investigator shall
not be permitted to access the Company and its Subsidiaries, its books and
records and its officers, directors, key employees and independent public
accountants or any of them for greater than thirty (30) days in any fiscal year;
and (v) the Company may assert privilege or confidentiality over any information
requested by the Independent Investigator and, so long as such assertion is
reasonably made, the failure to provide such information shall not constitute an
Event of Default hereunder.

  

14. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
the Security Agreement, the other Security Documents and the Guaranties).

 

15. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section
6, if the Company shall declare or make any dividend or other distributions of
its assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) immediately prior to the date on which a record is taken
for such Distribution or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 



28

 

 

16. AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d), which may not be
amended, modified or waived by the parties hereto, the prior written consent of
the Company and the Required Holders (as defined in the Securities Purchase
Agreement) shall be required for any amendment, modification or waiver to this
Note. Any amendment, modification or waiver so approved shall be binding upon
all existing and future holders of this Note and any Other Notes; provided,
however, that no such change, waiver or, as applied to any of the Notes held by
any particular holder of Notes, shall, without the written consent of that
particular holder, (i) reduce the amount of Principal, reduce the amount of
accrued and unpaid Interest, or extend the Maturity Date, of the Notes, (ii)
disproportionally and adversely affect any rights under the Notes of any holder
of Notes; or (iii) modify any of the provisions of, or impair the right of any
holder of Notes under, this Section 16. From the date hereof and while any Notes
are outstanding, the Company shall not (i) treat any holder of Notes in a manner
that is more favorable than to any other similarly situated holders of Notes, or
(ii) treat any holder(s) of Notes in a manner that is less favorable than any
other holder of Notes (the “Equal Treatment Condition”).

 

17. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 

18. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 



29

 

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note (or in the
case of a new Note being issued pursuant to Section 18(a) or Section 18(c),
accrued and unpaid Interest and Late Charges applicable to such new Note, when
added to the Interest and Late Charges applicable to such other new Notes issued
in connection with such issuance, does not exceed the accrued and unpaid
Interest and Late Charges applicable to this Note immediately prior to such
issuance of new Notes), from the Issuance Date.

 

19. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. Except as otherwise expressly provided for in the Transaction
Documents, the Company shall not be liable for any incidental, indirect, special
or consequential damages of any nature whatsoever, including, but not limited
to, loss of anticipated profits. No failure on the part of the Holder to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Holder of any right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. In addition, the
exercise of any right or remedy of the Holder at law or equity or under this
Note or any of the documents shall not be deemed to be an election of Holder’s
rights or remedies under such documents or at law or equity. The Company
covenants to the Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.

 



30

 

 

20. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

21. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

22. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 22 shall permit any waiver of
any provision of Section 3(d).

 

23. DISPUTE RESOLUTION.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Market Price, an Alternate Conversion Price, a Conversion Price, an
Installment Conversion Price, an Installment Acceleration Price, an Installment
Acceleration Floor Price, a VWAP or a fair market value or the arithmetic
calculation of a Conversion Rate, or the applicable Redemption Price (as the
case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the Holder (as the case
may be) shall submit the dispute to the other party via electronic mail and
overnight courier (A) if by the Company, within two (2) Business Days after the
occurrence of the circumstances giving rise to such dispute or (B) if by the
Holder at any time after the Holder learned of the circumstances giving rise to
such dispute. If the Holder and the Company are unable to promptly resolve such
dispute relating to such Closing Bid Price, such Closing Sale Price, such Market
Price, such Alternate Conversion Price, such Conversion Price, such Installment
Conversion Price, such Installment Acceleration Price, such Installment
Acceleration Floor Price, such VWAP or such fair market value, or the arithmetic
calculation of such Conversion Rate or such applicable Redemption Price (as the
case may be), at any time after the second (2nd) Business Day following such
initial notice by the Company or the Holder (as the case may be) of such dispute
to the Company or the Holder (as the case may be), then the Holder may with the
consent of the Company (not to be unreasonably withheld or delayed), select an
independent, reputable investment bank to resolve such dispute.

 



31

 

 

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 23 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 23 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 23, (ii) the terms of this Note and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iii) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 23 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 23 and (iv) nothing in this Section 23 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 23).

 



32

 

 

24. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least five (5) Trading Days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, or (B) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by wire
transfer of immediately available funds pursuant to the Holder’s wire transfer
instructions previously provided. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due ((except to the extent such unpaid amount is then accruing Interest at
the Default Rate or if it is itself a Late Charge, in which case no additional
Late Charges thereon shall accrue hereunder) shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the Default Rate from the date such amount was due until the same is
paid in full or such failure or default is cured or waived, as applicable (each,
a “Late Charge”). Notwithstanding any terms or conditions hereof, and for
greater certainty: (i) Late Charges owing or payable in respect of Transaction
Documents (other than this Note) shall not, other than at the election of the
Company in its sole discretion, be convertible into Common Shares hereunder;
(ii) any amount outstanding hereunder accruing Interest at the Default Rate
shall not ever simultaneously accrue Late Charges hereunder, (iii) unpaid Late
Charges shall accrue, but shall not compound, hereunder, and (iv) any accrued
and unpaid Late Charges outstanding as of any given Interest Date shall, unless
earlier paid at the election of the Company, be due and payable in cash on such
Interest Date.

 



33

 

 

25. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

26. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

27. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 23 above, the Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein (i) shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder or (ii)
shall limit, or shall be deemed or construed to limit, any provision of Section
23. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 



34

 

 

28. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 28 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 28(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 

29. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

30. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 



35

 

 

31. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(d) “Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lower of (i) the applicable Conversion Price as in
effect on the applicable Conversion Date of the applicable Alternate Conversion
and (ii) the greater of (x) the Floor Price then in effect and (y) 80% of the
Market Price as of such Alternate Conversion Date with respect thereto.

 

(e) “Alternate Conversion Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (A) the higher of (I) the highest price that the Common Stock
trades at on the Trading Day immediately preceding the relevant Alternate
Conversion Date and (II) the applicable Alternate Conversion Price and (B) the
difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Alternate Conversion from (II) the quotient
obtained by dividing (x) such portion of the Conversion Amount that is to be
converted into shares of Common Stock in such applicable Alternate Conversion,
by (y) the applicable Alternate Conversion Price without giving effect to clause
(x) of such definition.

 

(f) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 



36

 

 

(g) “Available Cash” means, with respect to any date of determination, an amount
equal to the aggregate amount of the Cash of the Company and its U.S.
Subsidiaries (excluding for this purpose cash held in restricted accounts or
otherwise unavailable for unrestricted use by the Company or any of its U.S.
Subsidiaries for any reason) as of such date of determination held in bank
accounts of financial banking institutions in the United States of America.

 

(h) “Bloomberg” means Bloomberg, L.P.

 

(i) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed; provided, however, for clarification, commercial banks shall
not be deemed to be authorized or required by law to remain closed due to “stay
at home”, “shelter-in-place”, “non-essential employee” or any other similar
orders or restrictions or the closure of any physical branch locations at the
direction of any governmental authority so long as the electronic funds transfer
systems (including for wire transfers) of commercial banks in The City of New
York generally are open for use by customers on such day.

 

(j) “Cash” of the Company and its Subsidiaries on any date shall be determined
from such Persons’ books maintained in accordance with GAAP, and means, without
duplication, the cash and cash equivalents accrued by the Company and its wholly
owned, direct and indirect, U.S. Subsidiaries on a consolidated basis on such
date.

 

(k) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries or (iv) in connection with any bona fide
strategic or commercial acquisitions, mergers, licensing arrangements, and
strategic partnerships (each, a “Strategic Transaction”) in which (x) the
Company has complied in all respects with the terms and conditions of Section
5(a) hereof and (y) with respect to all Strategic Transactions in any given six
month rolling period, the holders of the voting power of the Company (or the
surviving entity (or entities with the authority or voting power to elect the
members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities)) prior to any such Strategic
Transaction in such six month period are, in all material respects, the holders
of at least 70% of the voting power of the Company (or the surviving entity (or
entities with the authority or voting power to elect the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities)) after all Strategic Transactions in such six month period.

 



37

 

 

(l) “Change of Control Redemption Premium” means 115%.

 

(m) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 

(n) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(o) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(p) “Conversion Floor Price Condition” means that the relevant Alternate
Conversion Price or Installment Conversion Price, as applicable, is being
determined based on clause (x) of such definitions.

 

(q) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 



38

 

 

(r) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns more than 50% of the
outstanding capital stock, equity or similar interest of such Person or (ii)
controls all or substantially all of the business, operations or administration
of such Person, and each of the foregoing, collectively, “Current Subsidiaries”.

 

(s) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(t) “Equity Conditions” means, with respect to a given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination all Underlying Securities (as defined in the Securities
Purchase Agreement) shall be eligible for sale pursuant to Rule 144 (as defined
in the Securities Purchase Agreement) without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes) and no Current Public Information Failure
(as defined in the Securities Purchase Agreement) exists or is continuing; (ii)
on each day during the period beginning thirty calendar days prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock
(including all Underlying Securities) is listed or designated for quotation (as
applicable) on an Eligible Market and shall not have been suspended from trading
on an Eligible Market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by an Eligible
Market be reasonably likely to occur in the sixty (60) calendar day period
immediately following such date of determination); (iii) during the Equity
Conditions Measuring Period, the Company shall have delivered all shares of
Common Stock issuable upon conversion of this Note on a timely basis as set
forth in Section 3 hereof and all other shares of capital stock required to be
delivered by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination (or issuable upon conversion of the Conversion
Amount being redeemed in the event requiring this determination) may be issued
in full without violating Section 3(d) hereof; (v) any shares of Common Stock to
be issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause any Underlying Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes) and no Current Public Information Failure
exists or is continuing; (viii) the Holder shall not be in (and no other holder
of Notes shall be in) possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any representation or warranty in any material respect (other than
representations or warranties subject to material adverse effect or materiality,
which may not be breached in any respect) or any covenant or other term or
condition of any Transaction Document, including, without limitation, the
Company shall not have failed to timely make any payment pursuant to any
Transaction Document; (x) on each Trading Day during the Equity Conditions
Measuring Period, there shall not have occurred any Volume Failure or Price
Failure as of such applicable date of determination; (xi) on the applicable date
of determination (A) no Authorized Share Failure shall exist or be continuing
and all shares of Common Stock to be issued in connection with the event
requiring this determination (or issuable upon conversion of the Conversion
Amount being redeemed), as applicable, in the event requiring this determination
at the Alternate Conversion Price then in effect (without regard to any
limitations on conversion set forth herein) are available under the certificate
of incorporation of the Company and reserved by the Company to be issued
pursuant to the Notes and (B) all shares of Common Stock to be issued in
connection with the event requiring this determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without resulting in an Authorized Share Failure;
(xii) on each day during the Equity Conditions Measuring Period, there shall not
have occurred and there shall not exist an Event of Default or an event that
with the passage of time or giving of notice would reasonably be likely to
constitute an Event of Default; (xiii) no bone fide dispute shall exist, by and
between any of holder of Notes and the Company, on the one hand, and the
Principal Market (or such applicable Eligible Market in which the Common Stock
of the Company is then principally trading) and/or FINRA, on the other hand,
with respect to any term or provision of any Note or any other Transaction
Document, (xiv) the shares of Common Stock issuable pursuant the event requiring
the satisfaction of the Equity Conditions are duly authorized and listed and
eligible for trading without restriction on an Eligible Market and (xv) as of
such time of determination a prime broker is available to the Holder to clear
shares of Common Stock.

 



39

 

 

(u) “Equity Conditions Failure” means that on any day during the period
commencing twenty (20) Trading Days prior to the applicable Installment Notice
Date through the later of the applicable Installment Date and the date on which
the applicable shares of Common Stock are actually delivered to the Holder, the
Equity Conditions have not been satisfied (or waived in writing by the Holder).

 

(v) “Floor Price” means $1.92.

 

(w) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 



40

 

 

(x) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(y) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(z) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(aa) “Installment Acceleration Price” means, with respect to a particular
Acceleration Date, the lower of (i) the Conversion Price then in effect and (ii)
90% of the Market Price as of such Acceleration Date.

 

(bb) “Installment Acceleration Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Acceleration Date and (II) the applicable Installment Acceleration Floor Price
and (B) the difference obtained by subtracting (I) the quotient obtained by
dividing (x) such portion of the Acceleration Amount that is to be converted
into shares of Common Stock in such applicable Acceleration, by (y) the
applicable Installment Acceleration Floor Price from (II) the quotient obtained
by dividing (x) such portion of the Acceleration Amount that is to be converted
into shares of Common Stock in such applicable Acceleration, by (y) the
applicable Installment Acceleration Price.

 

(cc) “Installment Amount” means the sum of (A) (i) with respect to any
Installment Date other than the Maturity Date, 110% of the lesser of (x) the
Installment Scheduled Principal Amount and (y) the Principal amount then
outstanding under this Note as of such Installment Date, and (ii) with respect
to the Installment Date that is the Maturity Date, 110% of the Principal amount
then outstanding under this Note as of such Installment Date (in each case, as
any such Installment Amount may be reduced pursuant to the terms of this Note,
whether upon conversion, redemption or Deferral), (B) any Deferral Amount
deferred pursuant to Section 8(d) and included in such Installment Amount in
accordance therewith, (C) any Acceleration Amount accelerated pursuant to
Section 8(e) and included in such Installment Amount in accordance therewith and
(D) in each case of clauses (A) through (C) above, the sum of any accrued and
unpaid Interest as of such Installment Date under this Note, if any, and accrued
and unpaid Late Charges, if any, under this Note as of such Installment Date. In
the event the Holder shall sell or otherwise transfer any portion of this Note,
the transferee shall be allocated a pro rata portion of each unpaid Installment
Amount hereunder. For the avoidance of doubt, the 10% premium in clause (i)
hereunder to the Principal included in any Installment Amount shall, only upon
the conversion in an Installment Conversion or Acceleration or redemption in an
Installment Redemption, as applicable, be recorded on the books and records of
the Company as additional Interest that accrued upon such Installment Conversion
or Acceleration or Installment Redemption, as applicable, and was paid with
respect to such Installment Conversions or Acceleration or Installment
Redemption, as applicable, hereunder upon the consummation of such Installment
Conversion or Acceleration or Installment Redemption hereunder and not as
additional Principal being converted and/or redeemed hereunder at such time.

 



41

 

 

(dd) “Installment Conversion Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Installment Date and (II) the applicable Installment Conversion Price and (B)
the difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Installment Conversion from (II) the quotient
obtained by dividing (x) such portion of the Conversion Amount that is to be
converted into shares of Common Stock in such applicable Installment Conversion,
by (y) the applicable Installment Conversion Price without giving effect to
clause (x) of such definition.

 

(ee) “Installment Conversion Price” means, with respect to a particular
Installment Date, the lower of (i) the Conversion Price then in effect and (ii)
the greater of (x) the Floor Price then in effect and (y) 90% of the Market
Price as of such Installment Date.

 

(ff) “Installment Date” means (i) October 1, 2020, (ii) thereafter, the first
Trading Day of the calendar month immediately following the previous Installment
Date until the Maturity Date, and (iii) the Maturity Date.

 

(gg) “Installment Scheduled Principal Amount” means (x) with respect to the
Installment Dates from, and including, October 1, 2020 through, and including,
January 4, 2021, $500,000, (y) with respect to the Installment Dates from, and
including, February 1, 2021 through, and including, June 1, 2021, $825,000 and
(z) with respect to Installment Dates from, and including, July 1, 2021 through,
and including, the Maturity Date, $1,000,000.

 

(hh) “Interest Date” means, with respect to any given calendar month, the
earlier of (i) the Business Day following the date of cure of the applicable
Event of Default with respect thereto, if any, and (ii) (x) if prior to the
initial Installment Date or after the Maturity Date, the first Trading Day of
such calendar month or (y) if on or after the initial Installment Date, but on
or prior to the Maturity Date, such Installment Date, if any, in such calendar
month.

 

(ii) “Market Price” means, as of any time of determination, the lower of (x) the
VWAP of the Common Stock as of the Trading Day immediately preceding the
applicable date of determination and (y) the quotient of (A) the sum of the VWAP
of the Common Stock for each of the two (2) Trading Days with the lowest VWAP of
the Common Stock during the ten (10) consecutive Trading Day period ending and
including the Trading Day immediately prior to the applicable date of
determination, divided by (B) two (2). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(jj) “Maturity Date” shall mean June 1, 2023; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.

 



42

 

 

(kk) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
more than 50% of the outstanding capital stock, equity or similar interest of
such Person or (ii) controls all or substantially all of the business,
operations or administration of such Person, and each of the foregoing,
collectively, “New Subsidiaries;” provided however, that New Subsidiary shall
include solo sciences inc. upon the earlier to occur of (A) the Company has
exercised and closed (including payment in full to the shareholders of solo
sciences inc.) on its option to acquire the remaining shares of solo sciences
inc. (the “Solo Option”) pursuant to Section 9.11 of the Stock Purchase
Agreement dated November 25, 2019 by and between the Company, solo sciences inc.
and the shareholders of solo sciences inc. (the “Solo Stock Purchase Agreement”)
or (B) the right of the shareholders of solo sciences inc. to repurchase up to
55% of the shares of common stock of solo sciences inc. owned by the Company
pursuant to Section 9.12 of the Solo Stock Purchase Agreement has expired
unexercised.

 

(ll) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(mm) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(nn) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date, (iii) Indebtedness
secured by Permitted Liens or unsecured but as described in clauses (iv) and (v)
of the definition of Permitted Liens, (iv) unsecured, subordinated Indebtedness
in an amount not to exceed $500,000 at any one time outstanding (in addition to
any amounts incurred pursuant to clause (iii)), (v) Indebtedness of the Company
owing to and held by any Subsidiary or Indebtedness of a Subsidiary owing to the
Company or another Subsidiary, (vi) Indebtedness incurred by the Company or any
Subsidiary in respect of workers’ compensation claims, health, disability or
other employee benefits, self-insurance obligations or property, casualty,
liability or other insurance, and statutory, appeal, completion, export, import,
customs, revenue, performance, bid, surety, reclamation, remediation and similar
bonds and completion guarantees (not for borrowed money) provided in the
ordinary course of business, (vii) Indebtedness arising from agreements of the
Company or any Subsidiary providing for indemnification, adjustment of purchase
price, earn-out or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business or assets of the Company or any
business, assets or capital stock of any Subsidiary in each case, not in excess
of 25% of the actual cash purchase price of such business, assets or capital
stock paid to the Company, (viii) Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence, and (ix) Indebtedness in
the form of letters of credit or letters of guarantee and reimbursement
obligations in the ordinary course of business relating to letters of credit or
letters of guarantee that are satisfied within 30 days of being drawn.

 



43

 

 

(oo) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $100,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (vii) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(x).

 

(pp) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(qq) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during the twenty (20) Trading
Day period ending on the Trading Day immediately preceding such date of
determination fails to exceed $5.00 (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
occurring after the Subscription Date). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during any such
measuring period.

 



44

 

 

(rr) “Principal Market” means the Nasdaq Capital Market.

 

(ss) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Installment Notices with respect to any Installment Redemption and
the Change of Control Redemption Notices, and each of the foregoing,
individually, a “Redemption Notice.”

 

(tt) “Redemption Premium” means 115%.

 

(uu) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices and the Installment Redemption
Prices, and each of the foregoing, individually, a “Redemption Price.”

 

(vv) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(ww) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(xx) “Security Agreement” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(yy) “Subscription Date” means June 7, 2020.

 

(zz) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(aaa) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(bbb) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(ccc) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 



45

 

 

(ddd) “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination is less than $500,000.

 

(eee) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.

 

32. DISCLOSURE. Upon delivery by the Company to the Holder (or receipt by the
Company from the Holder) of any notice in accordance with the terms of this
Note, unless the Company has in good faith determined that the matters relating
to such notice do not constitute material, non-public information relating to
the Company or any of its Subsidiaries, the Company shall on or prior to 9:00
am, New York city time on the Business Day immediately following such notice
delivery date, publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to the Holder
explicitly in writing in such notice (or immediately upon receipt of notice from
the Holder, as applicable), and in the absence of any such written indication in
such notice (or notification from the Company immediately upon receipt of notice
from the Holder), the Holder shall be entitled to presume that information
contained in the notice does not constitute material, non-public information
relating to the Company or any of its Subsidiaries. Nothing contained in this
Section 32 shall limit any obligations of the Company, or any rights of the
Holder, under Section 4(i) of the Securities Purchase Agreement.

 

33. ABSENCE OF TRADING AND DISCLOSURE RESTRICTIONS. The Company acknowledges and
agrees that the Holder is not a fiduciary or agent of the Company and that the
Holder shall have no obligation to (a) maintain the confidentiality of any
information provided by the Company or (b) refrain from trading any securities
while in possession of such information in the absence of a written
non-disclosure agreement signed by an officer of the Holder that explicitly
provides for such confidentiality and trading restrictions. In the absence of
such an executed, written non-disclosure agreement, the Company acknowledges
that the Holder may freely trade in any securities issued by the Company, may
possess and use any information provided by the Company in connection with such
trading activity, and may disclose any such information to any third party.

 

[signature page follows]

 

46

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

  

  AKERNA CORP.       By:       Name:     Title:

  

Senior Convertible Note - Signature Page

 

 

 

 

EXHIBIT I

 

AKERNA CORP.
CONVERSION NOTICE

 

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Akerna Corp., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $[ ] par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

Date of Conversion:       Aggregate Principal to be converted:       Aggregate
accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such portion of the Aggregate Principal and such Aggregate Interest to be
converted:       AGGREGATE CONVERSION AMOUNT  TO BE CONVERTED:       Please
confirm the following information:       Conversion Price:       Number of
shares of Common Stock to be issued:       Installment Amount(s) to be reduced
(and corresponding Installment Date(s)) and amount of reduction:  

 

☐If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 

☐If this Conversion Notice is being delivered with respect to an Acceleration,
check here if Holder is electing to use _________ as the Installment
Acceleration Price related to the following Installment Date:____________.

 



 

 

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

☐Check here if requesting delivery of such Common Stock as a certificate to the
following name and to the following address:

 

Issue to:          

 

☐Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:       DTC Number:       Account Number:  

  

Date: _____________ __,

 

_________________________

Name of Registered Holder

 

By:                                                                        
Name:     Title:         Tax ID:__________________________         E-mail
Address:  

 

 

 

 

Exhibit II

 

ACKNOWLEDGMENT

 

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

  

  AKERNA CORP.       By:       Name:     Title:

 

 

 



 

